Citation Nr: 1217561	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  07-25 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a nasal disability, to include residuals of a nasal injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from August 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case has been before the Board on two separate occasions, and was remanded in June 2009 and May 2011 for evidentiary development.  Further development is required, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran in this case was in a motor vehicle accident in 1946 while on active duty in the U.S. Army.  He has contended that he injured his nose/nasal passages, and that he currently experiences residuals of that injury.  As noted above, the case has been before the Board on two previous occasions, and, unfortunately, it must again be remanded for remedial compliance with Board directives.  

In the most recent Board remand, dated in May 2011, it was noted that a September 2010 VA examination was inadequate in its assessment of the etiology of the currently present nasal disabilities.  Specifically, the Board noted that the Veteran had been diagnosed as having anosmia, probable allergic rhinitis, and a deviated septum; however, the examiner did not explain whether rhinitis was at least as likely as not related to service, and there was only a simple statement that the anosmia had onset many years after service.  The Board also noted that the examiner had stated that the rationale for there being no link between current nasal disability and service was that the Veteran's disabilities were of an insignificant nature.  It was determined that this was not an adequate rationale, as any current residuals of nasal injury, no matter how minimal, were potentially capable of service connection.  The Board asked for an addendum opinion from the May 2011 examiner to correct the deficiencies in the earlier examination report.  

The returned opinion, which was received by VA in August 2011, simply stated that "it remains the opinion of this examiner that [the Veteran's] nasal septal deviation, allergic rhinitis, and olfactory disturbance are not related to or as a result of his military service."  There was no associated rationale as to why this opinion was held, and the examiner did not correct or clarify his earlier inadequate assessment.  The examiner simply stated that he thoroughly re-reviewed the record prior to affirming his opinion.  

The Board notes that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and when sound reasoning exists for the conclusion (not the mere fact that the claims file was reviewed).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board, in its earlier remand, specifically noted that the 2010 VA examination was deficient due to the lack of an adequate rationale.  The returned addendum opinion merely states a conclusion with no support, and it does not answer the Board's directives.  Thus, the returned addendum opinion is inadequate to resolve the issue on appeal.  Veterans, as a matter of law, are entitled to compliance with Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  As that has not occurred in this case, further remand is necessary to ensure that the necessary evidentiary development occurs.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  

2.  Schedule the Veteran for a VA otolaryngology examination with an examiner other than the one who conducted the September 2010 assessment.  In this regard, the new examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current nasal disabilities, to include allergic rhinitis, septal deviation, and anosmia, were caused by an in-service motor vehicle accident in 1946 or any other incident or event of active duty.  A rationale must accompany all conclusions reached in the narrative portion of the examination report.  

3.  After any additional indicated development, readjudicate the issue on appeal.  Should the claim be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



